Name: 90/512/EEC: Commission Decision of 16 October 1990 concerning certain protection measures relating to classical swine fever in Belgium
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1990-10-17

 Avis juridique important|31990D051290/512/EEC: Commission Decision of 16 October 1990 concerning certain protection measures relating to classical swine fever in Belgium Official Journal L 285 , 17/10/1990 P. 0033 - 0035*****COMMISSION DECISION of 16 October 1990 concerning certain protection measures relating to classical swine fever in Belgium (90/512/EEC) THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Directive 90/425/EEC of 26 June 1990 concerning veterinary and zootechnical checks applicable in intra-Community trade in certain live animals and products with a view to the completion of the internal market (1), and in particular Article 10 thereof, Having regard to Council Directive 89/662/EEC of 11 December 1989 concerning veterinary checks in intra-Community trade with a view to the completion of the internal market (2), and in particular Article 9 thereof, Whereas several outbreaks of classical swine fever have occurred in different parts of Belgium; Whereas these outbreaks are liable to endanger the herds of other Member States, in view of the trade in live pigs, fresh pigmeat and certain meat-based products; Whereas as a result of the epizootic of classical swine fever, the Commission adopted Decision 90/161/EEC of 30 March 1990 concerning certain protection measures relating to classical swine fever in Belgium (3), as last amended by Decision 90/477/EEC (4); Whereas it appears necessary to adjust the restrictive measures to take account of the evolution of the disease; Whereas in the interest of clarity Decision 90/161/EEC should therefore be repealed and a consolidated text adopted; Whereas the Belgian authorities have undertaken for a specific geographical area to examine clinically all pigs intended for slaughter; whereas the pigs in that area will undergo random serological tests and be slaughtered in a designated abattoir; Whereas the authorities of Belgium have engaged themselves to implement national measures that are necessary to guarantee the efficient implementation of the Decision; Whereas the measures provided for in this Decision are in accordance with the opinion of the Standing Veterinary Committee, HAS ADOPTED THIS DECISION: Article 1 1. The Kingdom of Belgium shall not send to other Member States: - live pigs, after 17 October, coming from those parts of its territory described in the Annex; - fresh pigmeat and pigmeat products obtained from pigs slaughtered after 1 February 1990, coming from those parts of its territory described in the Annex. 2. The restrictions described in paragraph 1 shall not apply to meat products which have undergone one of the treatments laid down in Article 4 (1) of Council Directive 80/215/EEC of 22 January 1980 on health problems affecting intra-Community trade in meat products (5). 3. The restrictions described in paragraph 1 shall with effect from 17 October not apply to fresh pigmeat and products based on pigmeat: (a) obtained from pigs: - slaughtered after 15 October 1990; - coming from those parts of the territory described in the Annex; - which have been submitted to a health examination at the herd of origin by a veterinarian designated by the competent veterinary authorities and found to have presented no sign of disease; this examination must have taken place within 24 hours of slaughter; - originating from a herd where a random blood test has been carried out and the result of the test is negative; - which have been transported directly in a sealed means of transport from the herd of origin to the designated abattoir, the means of transport utilized cleaned and disinfected before and after each journey, and (b) dispatched in a sealed means of transport. Article 2 1. The health certificate provided for in Council Directive 64/432/EEC of 26 June 1964 on animal health problems affecting intra-Community trade in bovine animals and swine (1) accompanying pigs sent from Belgium must be completed by the following: 'Animals in accordance with Commission Decision 90/512/EEC of 16 October 1990 concerning certain protection measures relating to classical swine fever in Belgium'. 2. The health certificate provided for in Council Directive 64/433/EEC of 26 June 1964, on health problems affecting intra-Community trade in fresh meat (2) accompanying pigmeat sent from Belgium must be completed by the following: 'Meat in accordance with Commission Decision 90/512/EEC of 16 October 1990, concerning certain protection measures relating to classical swine fever in Belgium.' 3. The health certificate provided for in Council Directive 77/99/EEC of 21 December 1976, on animal health problems affecting intra-Community trade in meat products (3) accompanying meat products sent from Belgium must be completed by the following: 'Products in accordance with Commission Decision 90/512/EEC of 16 October 1990, concerning certain protection measures relating to classical swine fever in Belgium.' Article 3 Decision 90/161/EEC is hereby repealed. Article 4 The Member States shall amend the measures which they apply to trade so as to bring them into compliance with this Decision. They shall immediately inform the Commission thereof. Article 5 The Commission will follow developments in the situation and may amend this Decision in the light of such developments. Article 6 This Decision is addressed to the Member States. Done at Brussels, 16 October 1990. For the Commission Ray MAC SHARRY Member of the Commission (1) OJ No L 224, 18. 8. 1990, p. 29. (2) OJ No L 395, 30. 12. 1989, p. 13. (3) OJ No L 90, 5. 4. 1990, p. 26. (4) OJ No L 261, 25. 9. 1990, p. 31. (5) OJ No L 47, 21. 2. 1980, p. 4. (1) OJ No 121, 29. 7. 1964, p. 1977/64. (2) OJ No 121, 29. 7. 1964, p. 2012/64. (3) OJ No L 26, 31. 1. 1977, p. 85. ANNEX A) The Commune of Pittem. B) All parts of the Communes of Wingene, Meulebeke and Tielt situated west of the national road N 327, national road N 370 and the national road N 399. C) The part of the Commune of Ardooie situated east of the motorway A 17.